Citation Nr: 1753405	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  11-18 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for radiculopathy of the right lower extremity, secondary to the service-connected low back disability.

2.  Entitlement to a higher initial rating on an extraschedular basis for a low back disability, rated as 10 percent disabling, prior to May 23, 2011, 40 percent disabling from May 23, 2011, to October 16, 2013, and 60 percent disabling from October 16, 2013. 

3.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.

4.  Entitlement to SMC for loss of use of the left foot.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to August 1992.

These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2010 and May 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO). 

The issue of entitlement to a higher rating for a low back disability was previously before the Board in September 2015.  In a September 2015 decision, the Board, in pertinent part, denied a rating in excess of 10 percent for the low back disability, prior to May 23, 2011, denied a rating in excess of 40 percent for a low back disability from May 23, 2011, to October 16, 2013, and granted a higher rating of 60 percent for a low back disability from October 16, 2013.  The Veteran appealed the issue of a higher rating prior to October 16, 2013 for the low back disability to the United States Court of Appeals for Veterans Claims (Court). 

In February 2017, the Court issued a Memorandum Decision vacating the September 2015 Board decision with regard to the issue of entitlement to a higher rating for the low back disability on an extraschedular basis, and remanded the issue with instructions for the Board to determine whether referral of the back disorder claim for extraschedular consideration is warranted.  The Court affirmed the issues of entitlement to a higher schedular rating for the low back disability for the periods from May 14, 1999 until May 23, 2011, and from May 23, 2011 until October 16, 2013, and dismissed the issues of entitlement to higher schedular ratings for lower extremity radiculopathy and to his back disability for the period beginning on October 16, 2013.

The Board acknowledges that in written argument received in September 2017, the Veteran's attorney argued that the Veteran was entitled to a higher schedular rating for his low back disability prior to May 23, 2011.  However, as noted above, the Court's Memorandum Decision clearly indicates that the portion of the Board's September 2015 decision that addressed the matter of a higher schedular rating prior to May 23, 2011 was affirmed.  Therefore, the Board's decision regarding the rating prior to May 23, 2011 is final and will not be further addressed by the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Extraschedular Rating- Low Back Disability

In a June 2015 argument, the Veteran's attorney requested that the Board consider an extraschedular rating.  In a December 2014 opinion, a private physician opined that the VA rating formula for Intervertebral Disc Syndrome did not "represent as far as can practicably be determined the average impairment in earning capacity resulting from such disease and injuries and their residual conditions in civil occupations..."  An October 2014 VA examination report reflects that the Veteran stated he was no longer able to work or perform household chores due to his back condition.  He was unable to lift/carry or push/pull more than 10 pounds due to his back condition.  He stated standing was limited to 5 minutes, and sitting limited to 30 minutes due to back pain.  As the reported symptoms do not appear to impact the Veteran's range of motion or relate to incapacitating episodes, the evidence suggests additional functional impairment and symptoms that are not contemplated by the rating criteria for rating the service-connected lumbar spine disability.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Further, the Veteran's reported symptoms would cause marked interference with employment.  See Thun v. Shinseki, 572 F.3d 1368 (Fed. Cir. 2009).  Therefore, the Board finds that referral of the Veteran's increased rating claim to the Director of Compensation Service is warranted for consideration of an extraschedular rating.  
Radiculopathy of the Right Lower Extremity

In regard to the issue of entitlement to service connection for radiculopathy of the right lower extremity.  The October 2014 VA examiner found that the Veteran had right lower extremity radiculopathy due to the Veteran's reported symptoms.  The VA examiner noted "these are subjective reports by the veteran, not objective assessment findings."  The Veteran's VA treatment records indicate the Veteran has lumbar radiculopathy.  Based on the VA examination report, it is unclear whether the Veteran has an objective diagnosis of right lower extremity radiculopathy that is related to his service-connected back disability.  Consequently, an opinion must be obtained addressing whether the Veteran has right lower extremity radiculopathy that is caused or aggravated by his service-connected low back disability.

Special Monthly Compensation

The issues of entitlement to SMC for loss of use and aid and attendance are inextricably intertwined with the claims being remanded.  Further, the Board finds that additional evidence is necessary to resolve the issue of whether the Veteran meets the criteria for SMC for aid and attendance or loss of use of the foot.  The most recent medical evidence of record indicates the Veteran's symptoms may have worsened since the most recent VA examination evaluating the Veteran's back in October 2014, more than three years ago.  A June 2015 VA treatment record indicates the Veteran's wife reported having to help him get out of bed and into a chair.  She stated the Veteran was unable to walk three days that week without pain, and required assistance with walking.  A November 2015 VA treatment record reflects that the Veteran reported having increasing problems with mobility over the past year, at times falling.  The record notes that the Veteran's activities of daily living, specifically going into the community, were limited by abnormalities of gait, de-conditioning, fatigue, numbness, pain and weakness.  A December 2015 VA treatment record indicates the Veteran reported his symptoms of pain were getting worse and he was approved for a scooter.  Therefore, the Board finds that issues of entitlement to SMC for aid and attendance and loss of use of the foot must also be remanded for a VA examination and opinions addressing the current symptoms of his service-connected disabilities.  
VA Treatment Records

Additionally, as the Veteran's most recent VA treatment records may be pertinent to the claims, they should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.

Regardless of the Veteran's response, VA treatment records from December 2015 to the present must be obtained.

If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  After receiving all additional records, provide the Veteran with an appropriate VA examination to determine the nature and etiology of any right lower extremity radiculopathy.

The examiner should provide opinions on the following:

(A) Identify whether there is objective evidence of right lower extremity radiculopathy.

(B)  If the Veteran has a diagnosis of right lower extremity radiculopathy, is it at least as likely as not (50 percent or greater probability) that the radiculopathy is caused or aggravated (any increase in severity beyond natural progression) by his service-connected spondylosis with degenerative disc disease, lumbar spine.

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Schedule the Veteran for a VA SMC aid and attendance and loss of use examination.  All functional impairments caused by the service-connected disorders should be set out.

The examiner should provide opinions on the following:

(A)  Whether is it at least as likely as not (50 percent or greater probability) the Veteran has a permanent need for regular aid and attendance of another person due to his service-connected disabilities.  

(B) Whether is it at least as likely as not (50 percent or greater probability) that the Veteran's left lower extremity radiculopathy has resulted in the "loss of use" of his left foot. 

The examiner should describe the extent to which the Veteran is able to use his left foot to stand, balance, and walk.  For purposes of this opinion, "loss of use" will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  38 C.F.R. § 3.350(a)(2).

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Then, refer the issue of entitlement to an extraschedular initial rating for a low back disability to the VA Director of Compensation Service for a determination.  In providing this opinion, the Director should consider the collective impact of the Veteran's service-connected disabilities, particularly any service-connected radiculopathy.

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken above, readjudicate the Veteran's claims.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


